ACCEPTED
                                                                                                          01-14-00232-CR
                                                                                                FIRST COURT OF APPEALS
                                                                                                        HOUSTON, TEXAS
                                                                                                     3/27/2015 4:15:02 PM
                                                                                                      CHRISTOPHER PRINE
                                                                                                                   CLERK

                                       NO. 01-14-00232-CR

                            IN THE COURT OF APPEALS
                                                                     FILED IN
                         FOR THE FIRST JUDICIAL DISTRICT      1st COURT OF APPEALS
                                 HOUSTON, TEXAS                   HOUSTON, TEXAS
             _________________________________________________________
                                                              3/27/2015 4:15:02 PM
                                                                             CHRISTOPHER A. PRINE
                                       ARTURO CHAVEZ                               Clerk
                                                Appellant

                                                 V.

                                  STATE OF TEXAS
                                             Appellee
             __________________________________________________________

                   On Appeal from the 338th Judicial District Court of Harris
                         County, Texas - Trial Court No. 1338052
                                 Honorable Brock Thomas
             __________________________________________________________

                  MOTION FOR LEAVE AND EXTENSION OF TIME
                               TO FILE REPLY BRIEF
            ___________________________________________________________

TO THE HONORABLE JUDGES OF SAID COURT:

       Arturo Chavez, Appellant, respectfully requests leave of court and an extension of time to

file a reply brief. Appellant’s reply brief is filed at the same time as this motion. Appellant filed

his brief on December 11, 2014.          The state filed its brief in response on February 2,

2015. According to Texas Rule of Appellant Procedure 38.6(c), Appellant’s reply brief was due

by February 22, 2015.

       Replying to the state’s brief took considerably more time than anticipated. Counsel

believes that the reply brief will assist the Court in narrowing and addressing the issues presented

in this appeal. For these reasons, Appellant seeks leave to file his reply brief out of time.
                                            Respectfully submitted,

                                            DeGUERIN, DICKSON, HENNESSY & WARD

                                            /s/Matt Hennessy
                                            Matt Hennessy
                                            State Bar No. 00787677
                                            matt@deguerin.com
                                            1018 Preston, 7th Floor
                                            Houston, Texas 77002
                                            (713 223-5959 Telephone
                                            (713) 223-9231 Facsimile

                                            Attorney for Appellant




                               CERTIFICATE OF SERVICE

         This will certify that a true and correct copy of the foregoing Motion for Leave and for
Extension of Time to File Reply Brief has been delivered to Alan Curry, Assistant District
Attorney, Appellate Division, 1201 Franklin, Suite 600, Houston, Texas 77002, via electronic
filing, on March 27, 2015.


                                            /s/Matt Hennessy
                                            Matt Hennessy